The application for writ of error in this case is stamped DISMISSED W. O. J. — CORRECT JUDGMENT by virtue of a rule adopted by this Court, effective March 1, 1939, which reads as follows:
"5a. — Under Article 1821, of the Revised Civil Statutes of Texas, 1925, and Article 1728, of the Revised Civil Statutes of Texas, 1925, as amended, certain cases are placed beyond the jurisdiction of the Supreme Court on writ of error. Such cases must be dismissed by the Supreme Court for want of jurisdiction on the applications for writs of error.
"Under Subdivision 6 of Article 1728, as amended, it is directed that 'in all cases where the judgment of the Court of Civil Appeals is a correct one but the Supreme Court is not satisfied that the opinion of the Court of Civil Appeals in all respects has correctly declared the law, it shall dismiss the case for want of jurisdiction.' *Page 547 
"In order that parties, attorneys, and the courts may be advised of the classification made by the Supreme Court in dismissing each application for writ of error, effective from this date, each application dismissed because the case is adjudged beyond the jurisdiction of the Supreme Court on writ of error will be stamped 'DISMISSED, W. O. J.,' while each case dismissed under the above quoted portion of Subdivision 6 of Article 1728, as amended, will be stamped 'DISMISSED, W. O. J. — CORRECT JUDGMENT.' "
Opinion delivered March 1, 1939.
Rehearing overruled July 26, 1939.